Case 19-80412-TLS   Doc 7   Filed 03/19/19 Entered 03/19/19 14:38:02   Desc Main
                            Document      Page 1 of 3


                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NEBRASKA

IN THE MATTER OF:                             BK NO. 19-80412

PATRICK J. WILLIAMS,                             Chapter 13

           Debtor.

 MOTION TO EXTEND / REINSTATE AUTOMATIC STAY FOR DURATION OF THE
                               CASE
    COMES NOW the Debtor, by and through his attorney of record,
and moves the Court for an order to extend or reinstate the
automatic stay for the duration of this case In support of this
motion, the Debtor states and alleges as follows:
     1. The Debtor filed this chapter 13 bankruptcy proceeding on
March 18, 2019.
     2. The debtor previously filed a chapter 13 bankruptcy on
October 26, 2018. The prior Chapter 13 bankruptcy was dismissed
November 20, 2018 for failure to file information.
     3. There has been a substantial change in the debtor’s
situation, the will provide information, file and plan and make
plan payments.
     4. The current case is filed in good faith.
     5. Pursuant to 11 U.S.C.§ 362(c)(3) the debtor is requesting
that the automatic stay with respect to all creditors should be
extended beyond the thirty (30) days from the date of the
petition and shall continue for the duration of the current case.
     WHEREFORE, the Debtor respectfully moves this Court for an
Order to extend the automatic stay beyond the thirty (30) days
from the date of the petition and continue the automatic stay for
the duration of the current case and for such other relief as the
Court deems fair and equitable.
                                           Patrick Williams,
                                           Debtor.



                                       1
Case 19-80412-TLS   Doc 7    Filed 03/19/19 Entered 03/19/19 14:38:02   Desc Main
                             Document      Page 2 of 3


                                     By:    /s/ Wesley H. Bain, Jr.
                                            Wesley H. Bain, Jr.
                                            HICKS, & ALHEJAJ, P.C.
                                            Attorneys at Law
                                            11717 Burt Street Suite 106
                                            Omaha, NE 68154
                                            (402) 345-1717
                                            Attorneys for Debtor


                            CERTIFICATE OF SERVICE

The undersigned hereby certifies that on March 19, 2019 a true
and correct copy of the Motion to Extend/Reinstate Automatic Stay
was electronically filed with the Clerk of the Court, utilizing
the CM/ECF system, which sent notice to Kathleen Laughlin, the
Chapter 13 Trustee, and Jerry Jensen, the US Trustee; and that
same was mailed by First-Class U.S. mail, postage prepaid to all
the parties on the attached matrix and the Debtor.




                                     /s/Wesley H. Bain, Jr.
                                     Wesley H. Bain, Jr.




                                        2
Williams, Patrick - 19-80412
          Case 19-80412-TLS
Internal Revenue   Service       Doc 7   Filed 03/19/19 Entered 03/19/19 14:38:02   Desc Main
P.O. Box 7346                            Document      Page 3 of 3
Philadelphia, PA 19101-7346

      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Nebraska Department of Revenue
P.O. Box 94818
Lincoln, NE 68509-4818




Discover Financial
Attn: Bankruptcy Department
Po Box 15316
Wilmington, DE 19850


Douglas County Attorney
1701 Farnam St
100 Hall of Justice
Omaha, NE 68183


Douglas County Treasurer
Attn: Property Division
1819 Farnam St H03
Omaha, NE 68183-0003


Kozeny & Mccubbin, LC
12400 Olive Blvd #555
Saint Louis, MO 63141




Pyramid Contractors Inc.
5532 Center St.
Omaha, NE 68106




Wells Fargo Hm Mortgag
8480 Stagecoach Cir
Frederick, MD 21701
